Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00803-CV

                                           Denise MCVEA,
                                              Appellant

                                                 v.
                                           James Michael
                                      James Michael KISSLER,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-14927
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 6, 2014

DISMISSED

           On February 12, 2014, this appeal was dismissed for want of prosecution because appellant

failed to respond to this court’s order dated January 16, 2014. On March 18, 2014, this court

granted a motion for rehearing, reinstating this appeal on the docket of the court. Appellant’s brief

was due to be filed on April 21, 2014. On April 17, 2014, appellant requested an extension of time

to file her brief because she had requested two additional reporter’s records. Appellant’s motion

was granted, and the deadline for filing her brief was extended to June 2, 2014. On May 27, 2014,

appellant filed a motion requesting an additional extension of time to file her brief. The motion
                                                                                     04-13-00803-CV


was granted, extending the deadline to July 2, 2014. This court’s order stated, “Further requests

for extensions will be disfavored.”

       On July 2, 2014, appellant filed a motion to abate appeal and remand for a hearing on

appellant’s out-of-time motion for new trial. On July 9, 2014, this court issued an order denying

appellant’s motion and ordering appellant’s brief to be filed no later than July 18, 2014. The order

stated, “NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED. If appellant’s brief

is not filed by July 18, 2014, this appeal will be dismissed for failure to comply with this order.

See TEX. R. APP. P. 42.3(c).” No appellant’s brief has been filed. Accordingly, this appeal is

dismissed. See id.

                                                 PER CURIAM




                                                -2-